COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:           Earnest Taylor and Lisa Taylor d/b/a T&S Enterprises v. Alfredo
                               Cantu, Lynn A. Cantu, Vela Ranch, L.L.C., and Brazoria County,
                               Texas

Appellate case number:         01-19-00353-CV

Trial court case number:       81916-CV

Trial court:                   23rd Judicial District Court of Brazoria County

       Appellants Earnest Taylor and Lisa Taylor d/b/a T&S Enterprises (“Taylors”) filed an
“Unopposed Amended Emergency Motion for Stay/Abatement.” Appellee Brazoria County,
Texas (“Brazoria County”) filed a response opposing the Taylors’ motion for stay, but not their
motion to abate.1
         On November 24, 2020, the Court issued a memorandum opinion in the present appeal
affirming in part and reversing in part the trial court’s judgment and remanding the case to the trial
court for further proceedings.2 In their motion, the Taylors request that the Court stay its mandate
and abate the underlying case “for reasons of justice and judicial efficiency.” The Taylors state
the parties’ litigation history consists of (1) a boundary dispute in this case among the Cantus,
Taylors, Brazoria County, and Vela Ranch and (2) a property ownership dispute in a separate case
between the Taylors and Vela Ranch and its principals, Jesus M. Vela and Blasa Vela (“Velas”),
involving cross-allegations of breach of a Rule 11 settlement agreement. Following a bench trial
in the property ownership dispute case, Cause No. 81897, Earnest Taylor, et al. v. Jesus M. Vela,
et al., in the 149th Judicial District Court of Brazoria County, Texas, the trial court entered a
judgment in favor of the Velas and Vela Ranch on their motion to enforce the parties’ Rule 11
settlement agreement. On appeal, the Fourteenth Court of Appeals reversed the trial court’s

1
       In their amended motion, the Taylors state counsel for Vela Ranch indicated he was not opposed
       to the motion and counsel for the Cantus was not in agreement but indicated no opposition would
       be filed.

2
       The Court denied the Taylors’ motion for rehearing. After they retained new counsel, the Taylors
       filed their present motion.

                                                  1
judgment and remanded the case to the trial court for further proceedings. See Taylor v. Vela, No.
14-19-00990-CV, 2021 WL 3416242, at *3 (Tex. App.—Houston [14th Dist.] Aug. 5, 2021,
no pet.) (mem. op.).3 In their Motion for Stay/Abatement, the Taylors state the multiple cases
affecting the property in question are intertwined and resolution of the property dispute case may
affect the trial court posture of this case.

        Texas Rule of Appellate Procedure 18.2 provides that “[a] party may move to stay issuance
of the mandate pending the United States Supreme Court’s disposition of a petition for writ of
certiorari.” TEX. R. APP. P. 18.2. The Taylors have not filed a writ of certiorari with the United
States Supreme Court. A motion to extend time to file a petition for review to the Texas Supreme
Court stays issuance of a mandate. See TEX. R. APP. P. 18.1. The clerk’s record shows the Taylors
filed two motions to extend time to file a petition for review to the Texas Supreme Court, both of
which have been granted. The Taylors’ petition for review is due to be filed no later than February
4, 2022. Brazoria County opposes the Taylors’ motion to stay the mandate in this matter because
the Taylors’ motion does not meet the requirements of Rule 18.2. Brazoria County, however, does
not oppose the Taylors’ motion to abate this case pending resolution of Cause No. 81897, Earnest
Taylor, et al. v. Jesus M. Vela, et al., in the 149th Judicial District Court of Brazoria County, Texas.

        Accordingly, we grant the Taylors’ amended motion to abate this case pending resolution
of Cause No. 81897, Earnest Taylor, et al. v. Jesus M. Vela, et al., in the 149th Judicial District
Court of Brazoria County, Texas, and we deny their motion to stay our mandate as moot. We
further order the Taylors’ counsel to file a status report monthly advising this Court of the status
of Cause No. 81897, Earnest Taylor, et al. v. Jesus M. Vela, et al., in the 149th Judicial District
Court of Brazoria County, Texas.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                    Acting individually  Acting for the Court

Date: January 20, 2022




3
       The Fourteenth Court of Appeals concluded the trial court abused its discretion when it denied the
       Taylors a jury trial.
                                                2